                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CURTIS TODD FOOSE,                             :
          Petitioner                           :
                                               :              No. 1:18-cv-01176
               v.                              :
                                               :              (Judge Kane)
VINCENT MOONEY,                                :
         Respondent                            :

                                     MEMORANDUM

       On June 8, 2018, the Court received and filed a petition for a writ of habeas corpus (Doc.

No. 1), submitted pursuant to 28 U.S.C. § 2254 by pro se Petitioner Curtis Todd Foose

(“Petitioner”), an individual currently incarcerated at State Correctional Institution Retreat, in

Hunlock Creek, Pennsylvania. The Court reviewed the petition and supporting memorandum

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts, 28 U.S.C. foll. § 2254 and on September 19, 2018, ordered Petitioner to show cause why

his habeas petition should not be dismissed as untimely. (Doc. No. 8.) To date, Petitioner has

not filed a response to the Court’s September 19, 2018 Order, and the time in which to do so has

elapsed. Accordingly, for the reasons that follow, the Court will dismiss the habeas petition.

I.     BACKGROUND

       The petition alleges claims of an excessive sentence and ineffective assistance of counsel

in connection with a judgment of sentence resulting from Petitioner’s guilty plea in the

Schuylkill County Court of Common Pleas as to the offense of third degree murder. (Doc. No.

1.) On November 5, 2010, Petitioner was sentenced to forty seven and a half (47 ½ ) to ninety

five (95) years’ incarceration. (Id. at 1.) The Superior Court affirmed Petitioner’s judgment of

sentence on November 7, 2013. Commonwealth v. Foose, No. 72 MDA 2016, 2016 WL
5266640, at *1 (Pa. Super. Sept. 22, 2016) (citing Commonwealth v. Foose, No. 787 MDA 2013

(Pa. Super. Nov. 7, 2013)). The Supreme Court of Pennsylvania denied Petitioner’s petition for

allowance of appeal on May 30, 2014. Id. (citing Commonwealth v. Foose, No. 929 MAL 2013

(Pa. May 30, 2014)). Petitioner did not seek certiorari with the United States Supreme Court,

and, consequently, his judgment of sentence became final on August 28, 2014.

        On July 1, 2015, Petitioner filed a pro se petition pursuant to the Post Conviction Relief

Act, 42 Pa.C.S. §§ 9541-46 (“PCRA”). Petitioner did not appeal the PCRA Court’s July 7, 2017

denial of his PCRA appeal on remand with the Superior Court of Pennsylvania. See

Commonwealth v. Foose, No. CP-54-CR-1822-2009 (C.C.P. Schuylkill Cty.) Petitioner then

filed the instant habeas petition on June 8, 2018. (Doc. No. 1.) On September 19, 2018,

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts, 28 U.S.C. foll. § 2254, the Court ordered Petitioner to show cause why his habeas

petition should not be dismissed as untimely. (Doc. No. 8.) The Court further warned Petitioner

that his failure to respond to the September 19, 2018 Order would result in the dismissal of his

habeas corpus petition. (Id.) Accordingly, Petitioner’s response was due by October 19, 2018.

A review of the docket in the above-captioned action reflects that, to date, the Court has not

received from Petitioner a response to its September 19, 2018 Show Cause Order.

II.     LEGAL STANDARD

        Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254. Rule

4 provides, in pertinent part, that: “[i]f it plainly appears from the petition and any attached

exhibits that the petition is not entitled to relief in the district court, the judge must dismiss the

petition and direct the clerk to notify the petitioner.” Rule 4 of the Rules Governing Section



                                                    2
2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254. Under 28 U.S.C. §

2244(d), the filing of a federal habeas corpus petition by a state prisoner pursuant to 28 U.S.C. §

2254 is governed by a one-year limitations period. The statute provides that:

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
           corpus by a person in custody pursuant to the judgment of a State court. The
           limitation period shall run from the latest of –

               (A) the date on which the judgment became final by the conclusion of
                   direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created by
                   State action in violation of the Constitution or laws of the United
                   States is removed, if the applicant was prevented from filing by such
                   State action;

               (C) the date on which the constitutional right asserted was initially
                   recognized by the Supreme Court, if the right has been newly
                   recognized by the Supreme Court and made retroactively applicable to
                   cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
                   presented could have been discovered through the exercise of due
                   diligence.

       (2) The time during which a properly filed application for State post-conviction or
           other collateral review with respect to the pertinent judgment or claim is
           pending shall not be counted toward any period of limitation under this
           subsection.

28. U.S.C. § 2244(d).

III.   DISCUSSION

       Based upon the petition, the supporting memorandum, and the state court dockets, the

Court concludes that the instant petition is untimely. Under the Anti-Terrorism and Effective

Death Penalty Act of 1996 (“AEDPA”) statute of limitations, a prisoner generally must file a

federal habeas corpus petition within one year of the date his conviction became final. See 28

U.S.C. § 2244(d)(1)(A). Here, the applicable starting point for the statute of limitations is the



                                                 3
“conclusion of direct review or the expiration of the time for seeking such review.” Id. The

Superior Court affirmed Petitioner’s judgment of sentence on November 7, 2013. Foose, No.

787 MDA 2013. The Pennsylvania Supreme Court denied Petitioner’s petition for allowance of

appeal on May 30, 2014. Foose, No. 929 MAL 2013. Petitioner did not seek certiorari with the

United States Supreme Court, and, consequently, his judgment of sentence became final on

August 28, 2014, ninety (90) days after the Supreme Court of Pennsylvania denied his petition

for allocatur. See Morris v. Horn, 187 F.3d 333, 337 n.1 (3d Cir. 1999). Therefore, Petitioner

had one year from August 28, 2014, or until August 28, 2015, to file a timely federal habeas

petition. The instant habeas petition was filed on June 8, 2018. (Doc. No. 1.) Therefore, unless

it is subject to statutory or equitable tolling, the petition is time-barred.

        Pursuant to 28 U.S.C. § 2244, the running of the limitations period is suspended for the

period of time during which properly-filed state post-conviction proceedings are pending in any

state court. See 28 U.S.C. § 2244(2). An application for state post-conviction relief is “filed”

when “it is delivered to, and accepted by, the appropriate court officer for placement into the

official record.” Artuz v. Bennett, 431 U.S. 4, 8 (2000); see also id. (“[A]n application is

‘properly filed’ when its delivery and acceptance are in compliance with the applicable laws and

rules governing filings.”). A post-conviction relief application remains pending in state court

until “the state courts have finally resolved an application for state post[-]conviction relief [but] §

2244(d)(2) does not toll the 1-year limitations period during the pendency of a petition for

certiorari.” Lawrence v. Florida, 549 U.S. 327, 333-36 (2007).

        On July 1, 2015, Petitioner filed a pro se petition pursuant to the PCRA, which statutorily

tolled the AEDPA limitations period because it was properly filed in accordance with

Pennsylvania’s procedural requirements. See Foose, 2016 WL 526640, at *1; see also U.S.C. §



                                                    4
2244(d)(2). Accordingly, the relevant AEDPA limitations period was tolled from July 1, 2015,

when Petitioner first sought PCRA relief, until the completion of the collateral review process,

which occurred on August 7, 2017, thirty (30) days after the PCRA proceedings terminated when

Petitioner did not file an appeal of the PCRA Court’s July 7, 2017 denial of his PCRA appeal on

remand to the Superior Court of Pennsylvania. See Commonwealth v. Foose, No. CP-54-CR-

1822-2009 (C.C.P. Schuylkill Cty.). Therefore, the AEDPA statute of limitations resumed

running on August 8, 2017. Three hundred and seven (307) days of Petitioner’s AEDPA

limitations period elapsed between August 28, 2014, the date Petitioner’s judgment of sentence

became final, and July 1, 2015, the date Petitioner filed his timely PCRA petition. Accordingly,

fifty-eight (58) days of Petitioner’s remaining AEDPA limitations period began running on

August 8, 2017, and the applicable AEDPA limitations period expired on October 4, 2017.

Because Petitioner did not file the instant habeas petition until June 8, 2018, the petition is time-

barred, unless it is subject to further statutory or equitable tolling. See Pace v. DiGuglielmo, 544

U.S. 408, 418 (2005) (providing that litigant seeking equitable tolling bears the burden of

establishing that “he has been pursuing his rights diligently,” and “that some extraordinary

circumstance stood in his way”).

       Because further statutory tolling is inapplicable, and Petitioner filed the instant petition

247 days past the end of the tolling period, the Court concludes that Petitioner’s federal habeas

petition is untimely. 1 Moreover, despite the Court’s September 19, 2018 Order, Petitioner has



1
  The Court notes that Petitioner subsequently filed an application for extraordinary relief with
the Supreme Court of Pennsylvania which dismissed the same on October 31, 2017. See Foose
v. Commonwealth, No. 145 MM 2017 (Pa. Oct. 31, 2017). However, this filing did not
statutorily toll AEDPA’s statute of limitations period, as an application for extraordinary relief is
not part of the ordinary appellate process. See Sunny v. Pennsylvania, Civ. No. 12-1469, 2014
WL 772439, at *8 (E.D. Pa. Feb. 27, 2014) (citing Wallace v. Dragovich, 143 F. App’x 413,
415-17 (3d Cir. 2005) (holding that filing an application for extraordinary relief in the state
                                                  5
not shown that equitable tolling is applicable in this instance. See generally Holland v. Florida,

560 U.S. 631 (2010); Ross v. Varano, 712 F.3d 784 (3d Cir. 2013). Accordingly, the Court will

dismiss the instant habeas petition as untimely.

       Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues a certificate

of appealability (“COA”), an appeal may not be taken from a final order in a proceeding initiated

pursuant to 28 U.S.C. § 2254. A COA may issue only if the applicant has made a substantial

showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with the district

court’s resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). “When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). In the case at bar, jurists of reason would not find the procedural disposition of this

case debatable. Accordingly, no COA will issue.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Petitioner’s petition for writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 (Doc. No. 1.), as time-barred, direct the Clerk of Court




courts does not exhaust claims because the claims “bypass the normal appellate process”)).
However, even if Petitioner’s application for extraordinary relief further tolled the limitation
period, the instant petition was filed 162 days past the end of the tolling period.
                                                   6
to close the above-captioned action, and order that a certificate of appealability shall not issue.

An appropriate Order follows.




                                                  7
